ORDER Hess, J. Coming on to be heard before this Court is Respondent’s motion to dismiss. The Court being fully advised in the premises finds as follows: Claimant’s complaint presents three different prayers for relief. Claimant first alleges that he should be entitled to recover $10 for each day he was in the custody of the Cook County jail because he alleges Western Illinois Correctional Center kept him on its books and that he should still be entitled to the $10 monthly stipend paid to Illinois inmates. The Western Illinois Correctional Center Institutional Directive 05.03.103 — Monetary Compensation for Inmate Assignments at page 5, section G.3 states that an inmate absent from his assignment due to a transfer to a writ facility shall receive no compensation. Accordingly, Claimants first allegation is dismissed. Next, Claimant prays for damages resulting from his alleged wrongful transfer from the Illinois Department of Corrections (IDOC) custody to the Cook County Jail. The Court of Claims does not have jurisdiction over this claim sounding in constitutional tort. Furthermore, the transfer was proper as illustrated by the Cook County Court order directing the transfer. Accordingly, this allegation is dismissed. Finally, Claimant seeks damages under section 10— 105 of the Code of Civil Procedure. (735 ILCS 5/10— 105.) Said section provides that any authority transferring a prisoner who fails to produce the writ of mittimus within six hours of the transfer could be liable for up to $500. Claimant apparently failed to read the entire section of the Code. In the last sentence the legislature clearly exempted IDOC from this paragraph. Accordingly, Claimants third allegation is dismissed. It is hereby ordered that Respondents motion to dismiss is granted and Claimants complaint is dismissed.